Duff, J.
In the matter of the petition to establish the report filed by the defendant, it appears of record that the claim of report was disallowed pursuant to rule 29 which provides that the time for filing a draft report can be ex*126tended upon application made within five days after notice of the finding or decision in the case.
The defendant’s motion to extend the time to and including June 23, 1939 for filing the draft report was duly allowed June 8,1939, and on June 23,1939 a second motion to extend the time to and including July 24, 1939 for filing the draft report was allowed upon application of defendant.
The draft report was filed July 19,1939.
The court’s power to extend the time for filing the draft report ceased after the allowance of the first application for extension, therefore the draft report not having been duly filed' the claim of report was rightfully disallowed.
The Petition to establish the report is denied.